Exhibit 10.14

SUBORDINATION AGREEMENT

                                 SUBORDINATION AGREEMENT dated as of February
11, 2005 made by KINRO, INC., an Ohio corporation (“Kinro”), LIPPERT COMPONENTS,
INC., a Delaware corporation (“Lippert Components” and together with Kinro, each
a “Co-Issuer” and collectively the “Co-Issuers”), DREW INDUSTRIES INCORPORATED,
a Delaware corporation (the “Company”) and each direct and indirect Subsidiary
of the Company listed on Schedule I hereof (as such Schedule I shall be amended,
modified and supplemented from time to time) and each other direct and indirect
Subsidiary of the Company party hereto from time to time (together with the
Company and the Co-Issuers, each, individually, a “Credit Party” and
collectively, the “Credit Parties”), with and in favor of PRUDENTIAL INVESTMENT
MANAGEMENT, INC. (“Prudential”) and each of the holders from time to time of the
Notes (as defined below) (Prudential and each such holder are collectively
referred to herein as, the “Noteholders”).

                                 Reference is hereby made to the Note Purchase
and Private Shelf Agreement, dated as of February 11, 2005 (as amended,
supplemented, or modified from time to time, the “Note Purchase Agreement”) by
and among the Co-Issuers and the Company, on the one hand, and the Noteholders,
on the other hand, pursuant to which certain affiliates of Prudential (the
“Prudential Affiliates”) may, in their sole discretion and within limits which
may be prescribed for purchase by them from time to time, purchase senior
secured promissory notes issued by the Co-Issuers in an aggregate principal
amount of up to $60,000,000 (the “Notes”), upon the terms and subject to the
conditions set forth therein. Capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

                                 Each Co-Issuer is a direct Subsidiary of the
Company. The Credit Parties have made and may from time to time make loans and
advances to other Credit Parties, subject to the terms and conditions contained
in the Note Purchase Agreement, including, without limitation, the subordination
of such obligations to the obligations of the Credit Parties under the Note
Purchase Agreement and the other Transaction Documents. The obligations of the
Noteholders to purchase the Notes is conditioned on, among other things, the
execution and delivery by each Credit Party of a Subordination Agreement in the
form hereof. In order to induce the Noteholders to enter into the Note Purchase
Agreement and the Facility, the Credit Parties have agreed to enter into this
Agreement with the Noteholders.

                                 NOW, THEREFORE, in consideration of the
foregoing and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

                  Section 1                Definitions, Terms.  References to
this “Agreement” shall be to this Subordination Agreement as amended,
supplemented, or otherwise modified from time to time. The term “Senior
Obligations” shall mean, collectively, the due and punctual payment of (i) the
principal of, interest (including interest accruing during the pendency of any
bankruptcy,




--------------------------------------------------------------------------------




insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on, and Yield-Maintenance Amount (if
any) payable with respect to, the Notes when and as due, whether at maturity, by
acceleration, upon one or more dates on which repayment or prepayment is
required, or otherwise, and (ii) all other monetary obligations, including fees,
costs, expenses, and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (w)
of the Co-Issuers and the Company to one or more of the Noteholders under the
Note Purchase Agreement, (x) of the Company under the Parent Guaranty, (y) of
the Subsidiary Guarantors under the Subsidiary Guaranty, and (z) of the
Co-Issuers and of the other Credit Parties under any Transaction Documents to
which the Co-Issuers or such other Credit Parties are or are to be parties. The
term “Subordinated Debt” shall mean any and all Indebtedness, obligations and
liabilities that are or were at any time owed by any Credit Party to any other
Credit Party (including all interest accrued or to accrue thereon up to the date
of such full payment thereof) of every kind and nature whatsoever, whether
represented by negotiable instruments or other writings, whether direct or
indirect, absolute or contingent, due or not due, secured or unsecured,
original, renewed, modified or extended, now in existence or hereafter incurred,
originally contracted with the Credit Party or with another Person, and whether
contracted alone or jointly and/or severally with another or others.

                    Section 2               Subordination.  Each Credit Party
hereby agrees that all claims and demands, and all interest accrued or that may
hereafter accrue thereon, in respect of any Subordinated Debt are subject and
subordinate to the prior indefeasible payment and satisfaction in full in cash
of all Senior Obligations. In furtherance of and not in limitation of the
foregoing:

                                 (a)             no payment or prepayment of any
principal or interest on account of, and no repurchase, redemption or other
retirement (whether at the option of the holder or otherwise) of Subordinated
Debt shall be made, if at the time of such payment, prepayment, repurchase,
redemption or retirement or immediately after giving effect thereto there shall
exist a Default or Event of Default;

                                 (b)             in the event of any insolvency
or bankruptcy proceedings, and any receivership, liquidation, reorganization or
other similar proceedings in connection therewith, relating to any Credit Party
or to its creditors, or to their respective properties, and in the event of any
proceedings for voluntary liquidation, dissolution or other winding up of any
Credit Party, whether or not involving insolvency or bankruptcy, then the
holders of Senior Obligations shall be entitled to receive final, indefeasible
payment in full in cash of all Senior Obligations (including interest thereon
accruing after the commencement of any such proceedings, whether or not allowed
or allowable as a claim in such proceedings) and the Facility shall be
terminated, before the holders of the Subordinated Debt (including any other
Credit Party) shall be entitled to receive any payment or other distribution on
account of the Subordinated Debt, and to that end the holders of Senior
Obligations shall be entitled to receive distributions of any kind or character,
whether in cash or property or securities, which may be payable or deliverable
in any such proceedings in respect of the Subordinated Debt;

                                 (c)             in the event that any
Subordinated Debt is declared due and payable before its expressed maturity
because of the occurrence of an event of default (under circumstances




2

--------------------------------------------------------------------------------




when the provisions of the foregoing paragraphs (a) or (b) are not applicable),
the holders of the Senior Obligations outstanding at the time such Subordinated
Debt so becomes due and payable because of such occurrence of such an event of
default shall be entitled to receive final, indefeasible payment in full in cash
of all Senior Obligations before the holders of the Subordinated Debt (including
any Credit Party) are entitled to receive any payment or other distribution on
account of the Subordinated Debt;

                                 (d)             in the event that,
notwithstanding the occurrence of any of the events described in paragraphs (a),
(b) and (c), any such payment or distribution of assets of any Credit Party of
any kind or character, whether in cash, property or securities, shall be
received by the holders of Subordinated Debt (including any Credit Party) before
all Senior Obligations are finally and indefeasibly paid in full in cash and the
Facility shall have terminated, such payment or distribution shall be held in
trust for the benefit of, and shall be promptly paid over or delivered to the
holders of such Senior Obligations or their representative or representatives,
or as their respective interests may appear, for application to the payment of
all Senior Obligations remaining unpaid to the extent necessary to pay such
Senior Obligations in full in cash, in accordance with the terms thereof, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Obligations;

                                 (e)             no holder of Senior Obligations
shall be prejudiced in its right to enforce subordination of the Subordinated
Debt by any act or failure to act on the part of any Credit Party; and

                                 (f)              no payment on any Subordinated
Debt shall be made to or for the benefit of any of the Administrative Agent (as
such term is defined in the Bank Credit Agreement) or the Bank Lenders in
respect of any Indebtedness under, or in respect of, the Bank Credit Agreement,
unless concurrently therewith payment shall be made on the Senior Obligations to
the holders thereof on a pari passu basis; nor shall assignment or other
transfer of any instrument evidencing any Subordinated Debt be made to or for
the benefit of the Administrative Agent or the Bank Lenders or any other
Indebtedness under, or in respect of, the Bank Credit Agreement, unless the
holders of the Senior Obligations (or the Security Trustee, as appropriate)
shall concurrently therewith receive an assignment or transfer of equal priority
on a pari passu basis.

                    Section 3               No Payment or Security .  Each
Credit Party agrees not to make payment (except if permitted under Section 2(a)
hereof) of, or give any security for or grant any Lien on its property or assets
in respect of, any Subordinated Debt.

                    Section 4               Waiver, No Limitations.

                                 (a)             Each Credit Party waives any
and all notice of the acceptance of the subordination hereunder and of the
creation or accrual of any of the Senior Obligations or of any renewals,
extensions, increases, or other modifications thereof from time to time, or of
the reliance of any Noteholder upon this Agreement.

                                 (b)             Nothing contained herein shall
constitute or be deemed to be a waiver or to limit any rights in any insolvency
proceeding or under applicable law of any Noteholder, including in respect of
any claim that any payment in respect of Subordinated Debt, whether or




3

--------------------------------------------------------------------------------




not permitted under Section 2 hereof, is a preferential transfer or otherwise
should be set aside or recovered for the benefit of creditors of any Credit
Party.

                    Section 5               No Impairment of Subordination.
 Each holder of Subordinated Debt hereby consents that the liability of each
Credit Party or of any other party for or upon the Senior Obligations may, from
time to time, in whole or in part be renewed, increased, extended, or modified,
in any and all respects, or accelerated, compromised, settled or released, and
that any collateral security and Liens for the Senior Obligations, or any
guarantee or other accommodation in respect thereof may, from time to time, in
whole or in part, be exchanged, sold, released or surrendered by any Noteholder,
as it may deem advisable, or that any security interest may be unperfected, and
that the financial condition, legal status, corporate structure or identity,
entity classification, affiliation, or any other characteristic affecting any
Credit Party, or affecting any Senior Obligation, may change in any respect
whatsoever, and any other fact or circumstance may occur that would, but for
this specific provision to the contrary, relieve such holder of Subordinated
Debt from the provisions of this Agreement, all without impairing the
subordination contained in this Agreement and without any notice to or assent
from such holder of Subordinated Debt.

                    Section 6               Proof of Claim, Past Default.

                                 (a)             Each holder of Subordinated
Debt hereby irrevocably authorizes the Noteholders and irrevocably constitutes
and appoints the Noteholders as its attorney in fact with full power (coupled
with an interest, and with power of substitution) in the name, place and stead
of such holder of Subordinated Debt and whether or not a default exists with
respect to the Subordinated Debt, to file proofs of claim for the full, amount
of the Subordinated Debt held by it against any obligor in respect thereof or
such obligor’s property in any statutory or non-statutory proceeding affecting
such obligor or the Subordinated Debt or any other proceeding and to vote the
full amount of the Subordinated Debt (i) for or against any proposal or
resolution; (ii) for a trustee or trustees or for a committee of creditors; or
(iii) for the acceptance or rejection of any proposed arrangement, plan of
reorganization, composition, settlement or extension and in connection with any
such proceeding.

                                 (b)             After the occurrence and during
the continuation of a Default or Event of Default or any event described in
paragraphs 2(b) or 2(c), should any payment or distribution or collateral
security or proceeds of any collateral security be received or collected by the
holder of any Subordinated Debt for or on account of any Subordinated Debt,
prior to the time that all Senior Obligations have been fully, finally, and
indefeasibly paid in cash and the Facility has been terminated, such holder of
Subordinated Debt shall forthwith deliver the same to the Noteholders, in
precisely the form received (with the endorsement of such holder of Subordinated
Debt where necessary), for application on account of the Senior Obligations (or,
in the case of collateral security, delivery to the Security Trustee, for such
application thereby) and such holder of Subordinated Debt agrees that, until so
delivered, the same shall be deemed received by such holder of Subordinated Debt
as trustee for the Noteholders in trust for the Noteholders; and in the event of
the failure of such holder of Subordinated Debt to endorse any instrument for
the payment of money so received payable to its order, the Noteholders or any
officer or employee thereof is hereby irrevocably constituted and appointed
attorney in fact for such holder of Subordinated Debt, with full power (coupled
with an interest and with full power




4

--------------------------------------------------------------------------------




of substitution) to make any such endorsement. In the event that such holder of
Subordinated Debt fails to make such delivery, such holder of Subordinated Debt
agrees to immediately pay to the Noteholders an amount equivalent to any such
payment or the value of such security received.

                                 (c)             No holder of Subordinated Debt
will take or omit to take any action or assert any claim with respect to the
Subordinated Debt or otherwise which is inconsistent with the provisions of this
Agreement. Without limiting the foregoing, no holder of Subordinated Debt will
assert, collect or enforce the Subordinated Debt or any part thereof or take any
action to foreclose or realize upon the Subordinated Debt or any part thereof or
enforce any of the documents, instruments or agreements evidencing the same
except(a) in each such case as necessary, so long as no Default or Event of
Default has occurred and is then continuing under the Note Purchase Agreement or
would occur after giving effect thereto, to collect any sums expressly permitted
to be paid pursuant to Section 2(a), to the extent (but only to such extent)
that the commencement of a legal action may be required to toll the running of
any applicable statute of limitation. Until the Senior Obligations have been
finally paid in full in cash, no holder of Subordinated Debt shall have any
right of subrogation, reimbursement, restitution, contribution or indemnity
whatsoever from any assets of any Credit Party or any guarantor of or provider
of collateral security for the Senior Obligations. Each holder of Subordinated
Debt further waives any and all rights with respect to marshalling.

                    Section 7                No Transfer.  Each Credit Party
represents and warrants to the Noteholders that such Credit Party has not
granted any security interest in or made any other transfer or assignment of any
Subordinated Debt (except to (x) the Security Trustee for the ratable benefit of
the Noteholders and (y) concurrently herewith, and on a pari passu basis, to the
Collateral Agent for the benefit of the Administrative Agent and the Bank
Lenders pursuant to the subordination agreement contemplated by the Bank Credit
Agreement) and agrees that such Credit Party will not grant a security interest
in, or Lien upon, any of its properties or assets in respect of any Subordinated
Debt (whether now outstanding or hereafter arising) or make any other sale,
transfer or assignment of any Subordinated Debt (except to or as designated by
the Noteholders). The holders of the Subordinated Debt will not, at any time
this Agreement is in effect, modify any of the terms of any of the Subordinated
Debt or any documents, instruments or agreements evidencing same.

                    Section 8               Instruments.  Each Credit Party
represents and warrants to the Noteholders that as of the date hereof the
Subordinated Debt is not represented by any instruments or other writings. Each
Credit Party agrees that at no time hereafter will any part of the Subordinated
Debt be represented by any instruments or other writings, except such
instruments or other writings, if any, (a) that in each case bear a legend
clearly referring to this Agreement and setting forth that the obligations
represented by such instruments or writings are subject to the subordination
hereunder, and (b) true copies of which shall have been delivered to the
Noteholders (or its agent or trustee) promptly after execution thereof.
Subordinated Debt not evidenced by an instrument or document shall nevertheless
be deemed subordinated by virtue of this Agreement.




5

--------------------------------------------------------------------------------




                    Section 9               Statements of Account, Books and
Records.  Each holder of Subordinated Debt further hereby agrees that it will
render to any Noteholder upon demand, from time to time, a statement of the
account of each Credit Party with it. Each holder of Subordinated Debt agrees
that its respective books and records, and financial statements, will
appropriately show that the Subordinated Debt is subject to this Agreement.

                    Section 10             Other Subordination Provisions.  The
subordination hereunder shall be in addition to, and shall not limit or be
limited by, any subordination provisions contained in the Subsidiary Guaranty,
the Parent Guaranty or any other Transaction Document.

                   Section 11              Representation and Warranties.  Each
Credit Party represents and warrants to the Noteholders that all representations
and warranties relating to it in the Note Purchase Agreement are true and
correct.

                   Section 12             Amendment; Waiver.  No amendment or
waiver of any provision of this Agreement, nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Noteholders. Any such waiver, consent or approval
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in the same, similar or
other circumstances. No waiver of any breach or default of or by any Credit
Party under this Agreement shall be deemed a waiver of any other previous breach
or default or any thereafter occurring.

                   Section 13             Survival; Severability.

                                 (a)             All covenants, agreements,
representations and warranties made by the Credit Parties herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement, the Note Purchase Agreement or any Transaction
Document (a) shall be considered to have been relied upon by the Noteholders and
shall survive the purchase of the Notes, and the execution and delivery to the
Noteholders of any Notes, regardless of any investigation made by the
Noteholders, and (b) shall continue in full force and effect as long as any of
any of the Notes are outstanding and unpaid and the Facility has not been
terminated.

                                 (b)             Any provision of this Agreement
that is illegal, invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without invalidating the remaining provisions hereof or
affecting the legality, validity or enforceability of such provisions in any
other jurisdiction. The parties hereto agree to negotiate in good faith to
replace any illegal, invalid or unenforceable provision of this Agreement with a
legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.




6

--------------------------------------------------------------------------------




                   Section 14             Successors and Assigns.  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Credit Party that are contained
in this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. No Credit Party may assign or transfer
any of its rights or obligations hereunder except as expressly contemplated by
this Agreement, the Note Purchase Agreement or the Transaction Documents (and
any such attempted assignment shall be void).

                   Section 15             GOVERNING LAW.  THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

                   Section 16             Headings.  The Article and Section
headings in this Agreement are for convenience only and shall not affect the
construction hereof.

                   Section 17             Notices. Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in paragraph 12I of the
Note Purchase Agreement. Communications and notices to any Credit Party shall be
given to it at its address set forth in Schedule II hereto.

                   Section 18             Counterparts; Additional Parties.

                                 (a)             This Agreement may be executed
in separate counterparts (a facsimile of any executed counterpart having the
same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.

                                 (b)             The Company shall cause each
Person that becomes a direct or indirect Subsidiary of the Company (if such
Person is not already a party to this Agreement) to execute and deliver a
supplement hereto in the form of Exhibit 18(b) hereto concurrent with such
Person’s becoming a direct or indirect Subsidiary of the Company. Upon execution
and delivery after the date hereof by such new Subsidiary of such supplement,
such Subsidiary shall become a party hereto with the same force and effect as if
originally named herein. The execution and delivery of such supplement shall not
require the consent of any Credit Party. The rights and obligations of each
Credit Party and each other holder of Subordinated Debt hereunder shall remain
in full force and effect notwithstanding the addition of, or the failure to add,
any Person as a party hereto, in each case whether or not required under the
Note Purchase Agreement. Prudential acknowledges and agrees that any Prudential
Affiliate that becomes an initial holder of Notes (if such Prudential Affiliate
is not already a party to this Agreement) shall be deemed to be a party hereto
upon its execution and delivery of a Confirmation of Acceptance with respect to
such Notes, whereupon such Prudential Affiliate shall become a party hereto with
the same force an effect as if originally named herein.

                   Section 19             Jurisdiction, Consent to Service of
Process.

                                 (a)             Each Credit Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New




7

--------------------------------------------------------------------------------




York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, the Note
Purchase Agreement or the Transaction Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Noteholder may otherwise have to bring any action or proceeding relating to this
Agreement, the Note Purchase Agreement or the Transaction Documents against any
Credit Party or its properties in the courts of any jurisdiction.

                                 (b)             Each Credit Party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in the preceding paragraph. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

                                 (c)             Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 17. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

                  Section 20               WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE PURCHASE
AGREEMENT, THE NOTES OR THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.




8

--------------------------------------------------------------------------------




                   Section 21             TERMINATION OF SUBORDINATION.   This
Agreement shall continue in full force and effect, and the obligations and
agreements of the Credit Parties hereunder shall continue to be fully operative,
until all of the Senior Obligations shall have been paid and satisfied in full
in cash and such full payment and satisfaction shall be final and not avoidable.
To the extent that the Co-Issuers or any guarantor of or provider of collateral
for the Senior Obligations makes any payment on the Senior Obligations that is
subsequently invalidated, declared to be fraudulent or preferential or set aside
or is required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Obligations that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made. In the event that a Voided Payment is recovered from any
Noteholder, an Event of Default shall be deemed to have existed and to be
continuing under the Note Purchase Agreement from the date of such Noteholder’s
initial receipt of such Voided Payment until the full amount of such Voided
Payment is restored to such Noteholder. During any continuance of any such Event
of Default, this Agreement shall be in full force and effect with respect to the
Subordinated Debt. To the extent that the any holder of Subordinated Debt has
received any payments with respect to the Subordinated Debt subsequent to the
date of such Noteholder’s initial receipt of such Voided Payment and such
payments have not been invalidated, declared to be fraudulent or preferential or
set aside or required to be repaid to a trustee, receiver, or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
such holder of Subordinated Debt shall be obligated and hereby agrees that any
such payment so made or received shall be deemed to have been received in trust
for the benefit of the Noteholders, and such holder of Subordinated Debt hereby
agrees to pay to such Noteholder, upon demand, the full amount so received by
such holder of Subordinated Debt during such period of time to the extent
necessary fully to restore to such Noteholder the amount of such Voided Payment.
Upon the payment and satisfaction in full in cash of all of the Senior
Obligations, which payment shall be final and not avoidable, this Agreement will
automatically terminate without any additional action by any party hereto.




9

--------------------------------------------------------------------------------




                                 IN WITNESS WHEREOF, the parties hereto have
caused this Subordination Agreement to be duly executed and delivered by their
respective officers or representatives as of the day and year first above
written.

 

      DREW INDUSTRIES INCORPORATED                                    By: /s/
Fredric M. Zinn        —————————————————          Name: Fredric M. Zinn
       Title:   Executive Vice President and Chief
                   Financial Officer                                    KINRO,
INC.                                     By: /s/ Fredric M. Zinn
       —————————————————          Name: Fredric M. Zinn        Title:   Vice
President                                   LIPPERT TIRE & AXLE, INC.       
                              By: /s/ Fredric M. Zinn        —————————————————  
       Name: Fredric M. Zinn        Title:   Vice President                    
       LIPPERT COMPONENTS, INC.                                           By:
/s/ Fredric M. Zinn        —————————————————          Name: Fredric M. Zinn
       Title:   Vice President                                KINRO HOLDING,
INC.                           By: /s/ Fredric M. Zinn        —————————————————
         Name: Fredric M. Zinn        Title:   Chief Financial Officer

 




10

--------------------------------------------------------------------------------




  LIPPERT TIRE & AXLE HOLDING, INC.                                    By: /s/
Fredric M. Zinn        —————————————————          Name: Fredric M. Zinn
       Title:   Chief Financial Officer                         LIPPERT HOLDING,
INC.                                   By: /s/ Fredric M. Zinn
       —————————————————          Name: Fredric M. Zinn        Title:   Chief
Financial Officer                             KINRO MANUFACTURING, INC.       
                      By: /s/ Fredric M. Zinn        —————————————————  
      Name: Fredric M. Zinn       Title:   Vice President                  
         LIPPERT COMPONENTS MANUFACTURING, INC.                                
By: /s/ Fredric M. Zinn        —————————————————         Name: Fredric M. Zinn
      Title:   Vice President                                 LIPPERT COMPONENTS
OF CANADA, INC.                                   By: /s/ Fredric M. Zinn
       —————————————————          Name: Fredric M. Zinn        Title:   Vice
President                                 COIL CLIP, INC.                      
          By: /s/ Fredric M. Zinn        —————————————————          Name:
Fredric M. Zinn        Title:   Vice President




11

--------------------------------------------------------------------------------




  ZIEMAN MANUFACTURING COMPANY                              By: /s/ Fredric M.
Zinn        —————————————————          Name: Fredric M. Zinn        Title:  
Vice President                         KINRO TEXAS LIMITED PARTNERSHIP          
                By:  KINRO MANUFACTURING, INC., its general partner       
                                            By: /s/ Fredric M. Zinn    
       —————————————————            Name: Fredric M. Zinn            Title:  
Vice President                                           KINRO TENNESSEE LIMITED
PARTNERSHIP                                            By:  KINRO MANUFACTURING,
INC., its general partner                                                 By:
/s/ Fredric M. Zinn            —————————————————           Name: Fredric M. Zinn
          Title:   Vice President                                           
         LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP                        
                By:  LIPPERT COMPONENTS MANUFACTURING,
        INC.,  its general partner                                              
  By: /s/ Fredric M. Zinn            —————————————————            Name: Fredric
M. Zinn            Title:   Vice President

 




12

--------------------------------------------------------------------------------




  BBD REALTY TEXAS LIMITED PARTNERSHIP                                  
By:    KINRO MANUFACTURING, INC.,
          its general partner                                                   
By: /s/ Fredric M. Zinn            —————————————————            Name: Fredric M.
Zinn            Title:   Vice President                                         
             LIPPERT COMPONENTS TEXAS LIMITED PARTNERSHIP                    
                        By:    LIPPERT COMPONENTS MANUFACTURING,
           INC.,  its general partner                                          
  By: /s/ Fredric M. Zinn            —————————————————            Name: Fredric
M. Zinn          Title:   Vice President                                       
         LD REALTY, INC.                                    By: /s/ Fredric M.
Zinn        —————————————————       Name: Fredric M. Zinn       Title:   Vice
President                            LTM MANUFACTURING, L.L.C.                  
      By: /s/ Fredric M. Zinn        —————————————————       Name: Fredric M.
Zinn       Title:   Vice President                         PRUDENTIAL INVESTMENT
MANAGEMENT, INC.                         By: /s/ Christopher Carey
       —————————————————        Name: Christopher Carey        Title:   Vice
President




13

--------------------------------------------------------------------------------